                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

  OCTAIVIAN D. REEVES,                            )
                                                  )
                Plaintiff,                        )
                                                  )
  v.                                              )       No.:        3:20-CV-326-RLJ-HBG
                                                  )
  MIKE PARRIS,                                    )
  OFFICER DARBE,                                  )
  LIEUTENANT WALLS,                               )
  TYLER LONGMIRE,                                 )
  OFFICER GOLDIE,                                 )
  OFFICER LYNCH,                                  )
  SERGEANT CRAS, and                              )
  SERGEANT HICKS,                                 )
                                                  )
                Defendants.                       )

                             MEMORANDUM OPINION AND ORDER

        This is a pro se prisoner’s complaint under 42 U.S.C. § 1983. On December 15, 2020, the

 Court entered an order providing that Plaintiff would have fourteen (14) days from the date of

 entry of the order to provide the Court with information that would help properly identify

 Defendant Officer Darbe for purposes of service [Doc. 39]. The deadline has passed, and Plaintiff

 has not complied with this order.

        Federal Rule of Civil Procedure 21 gives courts authority to dismiss a party from a lawsuit.

 See Fed. R. Civ. P. 21 (“On motion or own its own, the court may at any time, on just terms, add

 or drop a party. The court may also sever any claim against any party.”). When evaluating the

 propriety of a dismissal under Rule 21, courts should consider as guidance the standards of Federal

 Rule of Civil Procedure 41, which gives courts the authority to dismiss a case for “failure of the

 plaintiff to prosecute or to comply with these rules or any order of the court.” Fed. R. Civ. P.




Case 3:20-cv-00326-RLJ-HBG Document 46 Filed 01/15/21 Page 1 of 3 PageID #: 342
 41(b); see, e.g., Arnold v. Heyns, No. 13–14137, 2015 WL 1131767, at *4 (E.D. Mich. Mar. 11,

 2015). 1

            The Court examines four factors when considering dismissal under Fed. R. Civ. P. 41(b):

            (1) whether the party’s failure is due to willfulness, bad faith, or fault; (2) whether
            the adversary was prejudiced by the dismissed party’s conduct; (3) whether the
            dismissed party was warned that failure to cooperate could lead to dismissal; and
            (4) whether less drastic sanctions were imposed or considered before dismissal was
            ordered.

 Wu v. T.W. Wang, Inc., 420 F.3d 641, 643 (6th Cir. 2005); see Reg’l Refuse Sys., Inc. v. Inland

 Reclamation Co., 842 F.2d 150, 155 (6th Cir. 1988).

            First, the Court finds that Plaintiff’s failure to respond to or comply with the Court’s show

 cause order is due to Plaintiff’s willfulness and/or fault, as it appears he received the order and

 chose not to respond. Second, Plaintiff’s failure to comply with the Court’s order has not

 prejudiced Defendant Darbe, as he has not yet been served. Third, the Court warned Plaintiff that

 this action would be dismissed as to Defendant Darbe if he failed to timely comply with the order.

 Finally, the Court finds that alternative sanctions would not be effective, as Plaintiff has failed to

 cooperate with the Court to secure service as to Defendant Darbe. Therefore, on balance, the

 factors weigh in favor of dismissing Defendant Darbe, and Defendant Officer Darbe is hereby fully

 and finally DISMISSED from this action.




            1
           The Sixth Circuit interprets Rule 41 to preclude dismissal of some, but not all, of the
 Defendants or claims in a civil action. See, e.g., Letherer v. Alger Grp., LLC, 328 F.3d 262, 266
 (6th Cir. 2003) (holding “action” in Rule 41 means the “entire controversy”); Philip Carey Mfg.
 Co. v. Taylor, 286 F.2d 782, 785 (6th Cir. 1961) (holding Rule 41 only permits dismissal of entire
 controversy).

                                                      2
Case 3:20-cv-00326-RLJ-HBG Document 46 Filed 01/15/21 Page 2 of 3 PageID #: 343
             IT IS SO ORDERED.

                                                ENTER:



                                                       s/ Leon Jordan
                                                 United States District Judge




                                      3
Case 3:20-cv-00326-RLJ-HBG Document 46 Filed 01/15/21 Page 3 of 3 PageID #: 344
